Title: To Benjamin Franklin from William Lee, 2 April 1779
From: Lee, William
To: Franklin, Benjamin


Sir.
Paris Apl. 2. 1779.
I have recd. your favor of this days date in which you mention a complaint from the House of Penet Da Costa Freres & Co. that the Arms prepar’d in consequence of an agreemt. with me thro’ my Br. were refus’d because they were not furnish’d at the time agreed.—
This complaint on the face of it gives its own answr. since they confess that they did not comply with their agreemt.— Why they have thus offended Justice & good Faith they must answer.
That house sign’d an agreemt. the first of July 1778 to send over for the State of Virga. good fusils & a variety of other Articles in the following words— “Et pour plus prompte expedition les Sieurs Penet Da Costa Freres & Ce. s’engagent de les expedier, au plus tard, a la fin de Septembre au déffaut de quoi, ce que n’aura pas èté executé en sera regardé comme non avenu, et les susdits conditions de nul effet.”
Not an Article was ship’d agreeable to this engagemt. Some months after they said the Fusils were ready for shiping. The Governor of Virginia havg. expressly directed them to be insur’d & that from the delay which they had made, having then become impracticable from the general change in Circumstances, it was proposed to them to enter into a new engagement to send the goods on their own risk & be paid in proportion if they got safe. Their former breach of Agreemt. made it necessary to add a penalty on non compliance without which being express’d, it seems according to the Laws of this Country none can be recover’d.
This agreemt. they refus’d to enter into & therefore no farther notice was taken of them.
I have had too much experience on other occasions of the conduct of this house to waste a moments time in making any farther propositions relative to them, because I am sure it wou’d be only time lost, but perhaps Mr. Johnson who is on the spot may be more fortunate & may for the State of Maryland get those arms which they say they have provided for the State of Virga.
As this Company had engaged to ship these Articles my Brother did not enumerate them in what he applyed for to this Governmt.—Therefore I must request that you will apply to the Governmt. here for those of which I gave you a list two days ago & that you will as soon as possible let me know the issue of your application, that if they are obtain’d, I may loose no time in endeavoring to procure freight for them.
A Letter for me sent to Mr. Grands will be duely forwarded.
I have the Honor to be with the Highest Consideration Sir, Your most Obedt. and Most Humble Servt.
W: Lee
His Excellency Benja. Franklin Esq. Passy—
 
Notation: Wm Lee 2d Ap. 79
